FILED
                             NOT FOR PUBLICATION                               MAR 25 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RADI MARTA BASRI,                                No. 07-72524

               Petitioner,                        Agency No. A096-495-164

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Radi Marta Basri, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DL/Research
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the

petition for review.

       The agency denied Basri’s asylum application as time-barred. Basri does

not challenge this finding in his opening brief. See Martinez-Serrano v. INS, 94

F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued are

waived). Accordingly, we deny the petition as to Basri’s asylum claim.

       Substantial evidence supports the agency’s denial of Basri’s withholding of

removal claim based on changed circumstances in Indonesia in light of the

Indonesian government’s grant of amnesty to members of the Free Aceh

Movement. See Sowe v. Mukasey, 538 F.3d 1281, 1285-88 (9th Cir. 2008).

       Substantial evidence also supports the agency’s denial of CAT relief because

Basri did not demonstrate it is more likely than not he would be tortured by

government officials, or with their acquiescence, if returned to Indonesia. See id.

at 1288-89.

       PETITION FOR REVIEW DENIED.




DL/Research                               2                                    07-72524